Case 3:15-md-02670-JLS-MDD Document 1992-2 Filed 09/19/19 PageID.135695 Page 1 of
                                       4

      1 LATHAM & WATKINS LLP
         Alfred C. Pfeiffer (CA 120965)
      2 Christopher S. Yates (CA 161273)
         Belinda S Lee (CA 199635)
      3 Niall E. Lynch (CA 157959)
         Ashley M. Bauer (CA 231626)
      4 505 Montgomery Street, Suite 2000
        San Francisco, California 94111-6538
      5 Telephone: +1.415.391.0600
        Facsimile: +1.415.395.8095
      6 Al.Pfeiffer@lw.com
        Chris.Yates@lw.com
      7 Belinda.Lee@lw.com
        Niall.Lynch@lw.com
      8 Ashley.Bauer@lw.com
      9 Counsel for Defendants StarKist Co. and
        Dongwon Industries Co., Ltd.
     10
     11                      UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
     12
     13                                           Case No. 3:15-md-02670-JLS-MDD
          IN RE: PACKAGED SEAFOOD
     14   PRODUCTS ANTITRUST                      MDL No. 2670
          LITIGATION
     15                                           DECLARATION OF KEITH L.
          This Document Relates to:               WILLIAMS IN SUPPORT OF
     16                                           DEFENDANTS’ MOTION FOR
                                                  PARTIAL SUMMARY
     17   (1) Commercial Food Preparer            JUDGMENT ON CERTAIN
          Plaintiffs                              STATE LAW CLAIMS
     18
     19   (2) End Payer Plaintiffs
                                                  Special Briefing Schedule Ordered
     20   (3) W. Lee Flowers & Co, Inc. v.
          Bumble Bee Foods, LLC, et al., Case     Hearing:
     21   No. 3:16-cv-01226-JLS-MDD               Date:   March 18, 2020
                                                  Time: 9:00 a.m.
     22   (4) Associated Wholesale Grocers,       Place: Courtroom 4D
                                                  Judge: Hon. Janis L. Sammartino
          Inc. v. Bumble Bee Foods LLC, et al.,
     23   Case No. 3:18-cv-01014-JLS-MDD
     24
          (5) Affiliated Foods, Inc., et al. v.
     25   Bumble Bee Foods LLC, et al. (re:
          claims by Affiliated Foods Midwest
     26   Cooperative, Inc. only), Case No.
          3:15-cv-02787-JLS-MDD
     27
     28
                                                     WILLIAMS DECL. IN SUPP. OF. DEFS.’ MOT. FOR
                                                          PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                          3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1992-2 Filed 09/19/19 PageID.135696 Page 2 of
                                       4

      1         I, Keith L. Williams, hereby declare:
      2         1.    I am an attorney licensed to practice law in the State of California. I
      3 am an associate at Latham & Watkins, LLP, 505 Montgomery St., Suite 2000, San
      4 Francisco, CA 94111. I have personal knowledge of the facts set forth herein and,
      5 if called upon to do so, I could and would testify competently thereto.
      6         2.    I am submitting this declaration in support of Defendants’ Motion for
      7 Partial Summary Judgment on Certain State Law Claims, solely to put documents
      8 before the Court.
      9         3.    Attached hereto as Exhibit 1 is a true and correct copy of the Report
     10 of Colin A. Carter, Ph.D. served in the above-referenced matter on February 18,
     11 2019.
     12         4.    Attached hereto as Exhibit 2 is a true and correct copy of the
     13 Addendum to February 15, 2019 Report of Colin A. Carter, Ph.D. served in the
     14 above-referenced matter on March 1, 2019.
     15         5.    Attached hereto as Exhibit 3 is a true and correct copy of the
     16 Declaration of Andras Mecs in Support of Defendants’ Motions for Partial
     17 Summary Judgment: (1) Pre-2011 Claims, (2) Private Label Claims, (3) State Law
     18 Claims, executed on September 18, 2019 in Pittsburgh, Pennsylvania.
     19         6.    Attached hereto as Exhibit 4 is a true and correct copy of the
     20 Declaration of Andrew Choe, executed on May 10, 2019 in Pittsburgh,
     21 Pennsylvania.
     22         7.    Attached hereto as Exhibit 5 is a true and correct copy of the
     23 Declaration of Daniel Hofmeister in support of Defendants’ Motions for Partial
     24 Summary Judgment, executed on September 19, 2019 in San Diego, California.
     25         8.    Attached hereto as Exhibit 6 is a true and correct copy of the Expert
     26 Report of Randal Heeb, Ph.D. served in the above-referenced matter on May 10,
     27 2019.
     28
                                                        WILLIAMS DECL. IN SUPP. OF. DEFS.’ MOT. FOR
                                                             PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                    1                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1992-2 Filed 09/19/19 PageID.135697 Page 3 of
                                       4
    Case 3:15-md-02670-JLS-MDD Document 1992-2 Filed 09/19/19 PageID.135698 Page 4 of
                                           4

                   1                              INDEX OF EXHIBITS

                   2   Exhibit                            Description                               Pages
                   3
                         1       Report of Colin A. Carter, Ph.D. served in the above-               4-231
                   4             referenced matter on February 18, 2019
                         2       Addendum to February 15, 2019 Report of Colin A. Carter,           232-266
                   5
                                 Ph.D. served in the above-referenced matter on March 1,
                   6             2019
                         3       Declaration of Andras Mecs in Support of Defendants’               267-289
                   7
                                 Motions for Partial Summary Judgment: (1) Pre-2011
                   8             Claims, (2) Private Label Claims, (3) State Law Claims,
                                 executed on September 18, 2019
                   9
                         4       Declaration of Andrew Choe, executed on May 10, 2019               290-295
               10        5       Declaration of Daniel Hofmeister in support of Defendants’         296-303
                                 Motions for Partial Summary Judgment, executed on
               11
                                 September 19, 2019
               12        6       Expert Report of Randal Heeb, Ph.D. served on the above-           304-411
                                 referenced matter on May 10, 2019
               13
                         7       Tri-Union Seafoods LLC’s (COSI’s) Narrative Responses to           412-421
               14                Plaintiffs’ Rule 30(b)(6) Topics 2(a), 2(c)-(e), 6, 7, 8(e)-(f),
                                 9(a)-(b), 10(b), 11, 12, and 13, dated March 20, 2018
               15
                         8       Star Kist Co.'s Narrative Responses to Plaintiffs' Rule            422-445
               16                30(b)(6) Topics 2(a), 2(c)-(e), 5(e), 6, 7, 8(e)-(f), 9(a)-(b),
                                 IO(b), 11, 12, and 13, dated May 4, 2018.
               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28


ATTORNEYS AT LAW                                                        WILLIAMS DECL. IN SUPP. OF. DEFS.’ MOT.
 SAN FRANCISCO
                                                               3      FOR PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                         3:15-md-02670-JLS-MDD
